Citation Nr: 0707732	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  03-21 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts which confirmed and continued the 
denial of service connection for a left knee disability. 

Service-connection for a left knee condition was denied in an 
unappealed decision in March 1993.  In the November 2001 
rating decision, the RO appeared to consider the veteran's 
claim on the merits without considering whether new and 
material evidence had been submitted.  Regardless, the Board 
has a jurisdictional responsibility to consider whether it 
was proper for a claim to be reopened.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the Board will 
first determine whether new and material evidence has been 
submitted.  

The issue of entitlement to service connection for a left 
knee disability on the merits is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision in March 1993, the RO denied 
entitlement to service connection for a left knee disability; 
this decision is final.

2.  Evidence received since the March 1993 rating decision 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for a left 
knee disability. 


CONCLUSIONS OF LAW

1.  The March 1993 rating decision, which denied entitlement 
to service connection for a left knee disability, is final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2006).

2.  Evidence received since the March 1993 rating decision is 
new and material and the claim of entitlement to service 
connection for a left knee disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  Because the claim 
is being reopened, no further discussion of VCAA notice is 
required. 

Analysis

The RO originally denied entitlement to service connection 
for a left knee disability in a March 1993 rating decision.  
Service connection was denied on the basis that there was no 
evidence of an in-service injury as the veteran's separation 
examination was negative for a left knee disability, and no 
nexus of a current disability to military service.  Evidence 
considered at that time included service medical and 
personnel records, and a VA examination report, diagnosing 
left knee strain, by history.

The appellant was notified of this decision and his 
procedural rights, but did not file an appeal.  Thus, the 
March 1993 rating decision became final.  See 38 U.S.C.A. § 
7105 (c); 38 C.F.R. § 20.1103.

The appellant filed a claim to reopen entitlement to service 
connection in October 2000.   

The question for the Board now is whether new and material 
evidence has been received by the RO in support of the 
veteran's claim since the issuance of that decision. 

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
Specifically, under 38 C.F.R. § 3.156(a) (2000), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Evidence received since the March 1993 rating decision 
includes additional service medical records, VA Medical 
Center (VAMC) treatment reports, statements by the veteran 
and his ex-wife, and VA examinations in August 2001 and July 
2005. 

In a September 2001 letter, the veteran's ex-wife stated that 
the veteran suffered a left knee injury while at Fort Ord, 
California in December 1990.  She reported that the veteran 
sought medical attention and was given a left knee brace 
which helped him complete a physical test.

The VA examiner in August 2001 gave a diagnosis of torn 
medial meniscus of the left knee.  In July 2005, the VA 
examiner stated that the veteran was status post medial 
meniscectomy of the left knee joint with residual 
posttraumatic medial compartmental arthritis. 

The newly received evidence provides lay evidence of an 
injury during service and medical evidence of a current 
disability.  Such evidence was not previously of record, is 
not cumulative or redundant, and bears directly and 
substantially upon the specific matter under consideration.  
Thus, the Board finds that the evidence received since the 
March 1993 RO decision is both new and material.  
Accordingly, the claim is reopened, and to this extent only, 
the appeal is granted.


ORDER

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for a left knee 
disability, and the appeal is reopened. 


REMAND

Pursuant to the VCAA, VA first has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In a November 2004 statement, the veteran's representative 
maintained that VA has yet to make an effort to obtain the 
treatment that the veteran received for his left knee injury 
when he was at the Platoon Leadership Course at Fort Ord, 
California, in December 1990 or January 1991.  

The veteran underwent VA examinations in August 2001 and July 
2005.  However, the examiners did not provide an opinion as 
to whether the veteran's left knee disability was related to 
service.  In light of evidence, and the fact that the veteran 
had complaints regarding his left knee so shortly after 
discharge, the Board finds a nexus opinion is needed.  
38 C.F.R. § 3.159(c)(4).  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  Specifically, 
the veteran apparently underwent surgery for his left knee 
after the August 2001 VA examination.  However, no records of 
such treatment have been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's clinical 
treatment records from the Platoon 
Leadership Course at Fort Ord, 
California.  The veteran has claimed 
treatment occurred there in December 1990 
or January 1991.

2.  Obtain VA records of treatment for a 
left knee injury since November 1998.  

3.  Schedule the veteran for an 
orthopedic examination to determine the 
etiology of any current left knee 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted and all findings reported in 
detail.  

Following review of the claims file and 
examination of the veteran, the examiner 
should provide an opinion as to whether 
any current left knee disorder is more 
likely, less likely, or as likely as not 
(50 percent probability), related to his 
military service.  The examiner should 
provide a rationale for the opinion. 

4.  After the above has been completed, 
readjudicate the claim.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


